TUCKETT, Justice
(dissenting) :
I respectfully dissent to that portion of the majority opinion which deals with the power of the State Tax Commission to remove property from the assessment rolls on its finding that the property is exempt. Article XIII, Section 2 of the Utah Constitution specifies what property shall be exempt from taxation, pertinent provisions of which read as follows:
All tangible property in the state, not exempt under the laws of the United States, or under this Constitution, shall be taxed in proportion to its value, to be ascertained as provided by law. The property of the state, counties, cities, towns, school districts, municipal corporations and public libraries, lots with the buildings thereon used exclusively for either religious worship or charitable purposes, and places of burial not held or used for private or corporate benefit, shall be exempt from taxation. [Emphasis added.]
The phrase “used exclusively for either religious worship or charitable purposes” is comprised of ordinary words used in the English language and does not require further definition or construction. If further definition or construction should be needed, that should be left to the courts rather than to an administrative agency.
Section 59-5-30, U.C.A.1953, imposes the duty upon the county assessor to assess all of the property within the counties subject to assessment by him to the end that no unjust assessment be made nor anyone escape a just and equal assessment. The assessments made by the assessor are subject to review by the County Board of Equalization at the instance of any taxpayer who requests a hearing by the Board. The person then appeals from the County Board of Equalization to the State Tax Commission.
The State Tax Commission and the County Boards of Equalization are provided for by Article XIII, Section 11, of the Utah Constitution, pertinent provisions of which are as follows:
There shall be a State Tax Commission consisting of four members, not more than two of whom shall belong to the same political party. The members of the Commission shall be appointed by the Governor, by and with the consent of the Senate, for such terms of office as may be provided "by law. The State Tax Commission shall administer and supervise the tax laws of the State. It shall assess mines and public utilities and adjust and equalize the valuation and assessment of property among the several counties. It shall have such other powers of original assessment as the Legislature may provide. Under such regulations in such cases and within such limitations as the Legislature may prescribe, and equalize the assessment *208and valuation of property within the counties.
* * * * * *
In each county of this State there shall be a County Board of Equalization consisting of the Board of County Commissioners of said county. The County Boards of Equalization shall adjust and equalize the valuation and assessment of the real and personal property within their respective counties, subject to such regulation and control by the State Tax Commission as may be prescribed by law. [Emphasis added.]
The words “adjust and equalize” are not synonymous with cancel.
The powers of the County Board of Equalization are set forth in Section 59-7-2, U.C.A.1953, which provides as follows :
The county board of equalization has power, after giving notice in such manner as it may by rule prescribe, to increase or lower any assessment contained in any assessment book, so as to equalize the assessment of the property contained therein and make the assessment conform to thirty per cent of the reasonable fair cash value of such property.
An appeal from the County Board of Equalization to the State Tax Commission is provided for by Section 59-7-10, U.C.A. 1953, which provides for the proceedings to be followed in taking such an appeal, and it also provides, as mentioned in the majority opinion, that the Tax Commission may admit additional evidence and make such order as it deems just and proper. There is no power granted to the Commission to consider matters which were beyond the powers of the County Board of Equalization.
In my study of the various provisions of the Constitution and the statutes controlling here and in the majority opinion I find no pronouncement which gives to the County Boards of Equalization or to the Tax Commission authority or power to make a determination as to what properties are exempt from taxation.
CALLISTER, C. J., concurs in the views expressed in the dissenting opinion of TUCKETT, J.